      Case 3:19-cv-00200-CWR-LRA Document 53 Filed 08/25/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 BYRON JOSEPH KNOX                                                                  PLAINTIFF

 V.                                                     CAUSE NO. 3:19-CV-200-CWR-LRA

 WARDEN MR. RIVERS, ET AL.                                                      DEFENDANTS

                                            ORDER

       Before the Court are the Magistrate Judge’s Report and Recommendation (R&R), Docket

No. 47, and plaintiff Byron Joseph Knox’s response in opposition to that R&R, Docket No. 50.

       Upon reviewing the Magistrate Judge’s R&R and Mr. Knox’s response, the Court

concludes that under the applicable law, the R&R is well-reasoned and legally correct.

Accordingly, the Court will adopt the R&R as its own Order.

       This case is, therefore, dismissed without prejudice for failure to exhaust. A separate

Final Judgment will issue.

       SO ORDERED, this the 25th day of August, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
